Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/18/2022 regarding the previous double patenting rejection in view of US 11,199,598 have been fully considered but they are not persuasive. Applicant argues that only claims 1-3, 5, and 8-14 were rejected. However, all previous claims 1-14 were rejected. Claims 9 and 11 still remain rejected. See below.

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 03/18/2022, with respect to double patenting rejections in view of US 10,520,562 and US 10,656,226 have been fully considered and are persuasive.  The double patenting rejections in view of US 10,520,562 and US 10,656,226 have been withdrawn. 

Applicant's arguments filed 03/18/2022 regarding the previous claim objection of claim 1 have been fully considered but they are not persuasive. Applicant does not address the previous claim objection of claim 1. The previous claim objection of claim 1 still stands.

Applicant's arguments filed 03/18/2022 regarding the previous 102 rejection have been fully considered but they are not persuasive. Applicant argues that Biber does not teach “wherein the control unit is configured to change a frequency of a magnetic resonance signal of the image acquisition  by adapting a gradient field for a predetermined slice dependent upon the item of information.” Applicant goes on to further elaborate that Biber changes the order of the of slices, while the frequency for each slice remains the same. 
	However, the examiner respectfully disagrees. Biber does teach “wherein the control unit is configured to change a frequency of a magnetic resonance signal of the image acquisition  by adapting a gradient field for a predetermined slice dependent upon the item of information.” Biber does disclose changing a frequency of a magnetic resonance signal of the image acquisition [¶0129, ¶0228 wherein the frequency of the MRI is changed. See also rest of reference.] by adapting a gradient field for a predetermined slice dependent upon the item of information [¶0129 and ¶0228, wherein the acquisition of slices is changed. The slice acquisition is differentiated by “a gradient magnetic field in the z-axis”. Therefore, to change the slice acquisition, a gradient magnetic field is changed. Therefore, the frequency of the image acquisition is changed by shifting the z-gradients in different temporal positions for specific predetermined slices. Further, ¶0110-0115 teach that the strength of the gradients can be changed to determine the excitation pulse. See also rest of reference.]. By changing frequency of the MR signal of the image acquisition by changing the order of the slices to be acquired and showing that slices are differentiated by superimposed gradients along the z-direction, then Biber teaches “wherein the control unit is configured to change a frequency of a magnetic resonance signal of the image acquisition  by adapting a gradient field for a predetermined slice dependent upon the item of information.”
	Therefore, the rejection stands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-29 of U.S. Patent No. 11,199,598. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-29 of ‘198 teach all the limitations found in claims 9 and 11 of the current application.

Claim Objections
Claim 1 objected to because of the following informalities:  typographical error. The term “an image acquisition” in line 5 of the claim should be “the image acquisition”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biber (WO 2019/068687. Citations refer to the English translation copy provided in the previous office action.).

Regarding claim 1, Biber teaches a magnetic resonance tomography unit comprising: 
	a control unit for controlling an image acquisition [¶0118, see control unit. See also rest of reference.]; and 
	an interface for communication between the control unit and a disturbance source [¶0118, see interface. See also rest of reference.],
	wherein the control unit is configured to synchronize an image acquisition by an information exchange with the disturbance source [¶0118-0120, the MRI is synchronized/time coordinated with the other MRI device that can cause disturbance/interference. See also rest of reference.], 
	wherein the control unit is configured to receive a signal via the interface with an item of information from the disturbance source regarding an activity [¶0118-0120, the activity is “imminent image acquisition” from one of the MRI apparatuses. See also ¶0034-0045 and ¶0106-0115 wherein the MRI is used to not cause interference to be excited from external devices using ISM frequency bands. The MRI also includes sensors/receivers to detect external interferences. See also rest of reference.], and 
	wherein the control unit is configured to change a frequency of a magnetic resonance signal of the image acquisition [¶0129, ¶0228 wherein the frequency of the MRI is changed. See also rest of reference.] by adapting a gradient field for a predetermined slice dependent upon the item of information [¶0129 and ¶0228, wherein the acquisition of slices is changed. The slice acquisition is differentiated by “a gradient magnetic field in the z-axis”. Therefore, to change the slice acquisition, a gradient magnetic field is changed. Therefore, the frequency of the image acquisition is changed by shifting the z-gradients in different temporal positions for specific predetermined slices. Further, ¶0110-0115 teach that the strength of the gradients can be changed to determine the excitation pulse. See also rest of reference.].

Regarding claim 3, Biber further teaches wherein the item of information comprises a time point and/or frequency of the activity [¶0118-0120, the activity is “imminent image acquisition” from one of the MRI apparatuses. This is a time point of when the MRI will start an image acquisition process. A frequency of the excitation is also considered. See also rest of reference.].

Regarding claim 5, Biber further teaches wherein the control unit is configured to control the activity of the disturbance 2source by providing a command via the interface to the disturbance source [¶0118-0120, change in frequency. See also ¶0127-0103 and rest of reference.].

Regarding claim 8, Biber further teaches wherein the magnetic resonance tomography unit has a receiver as the interface [¶0131, wherein a receiver is used as the interface. See also rest of reference.], and wherein the control unit is configured to acquire, by the receiver, the activity of the disturbance source and to carry out the image acquisition dependent upon the acquired activity [¶0131, wherein a receiver for magnetic resonance signals including an antenna such as a local coil or a body coil is viewed as a receiver here. The first magnetic resonance tomograph is designed to acquire an excitation pulse of a second magnetic resonance tomograph outside of image acquisition and to perform the image acquisition as a function of the acquired excitation pulse. See also rest of reference.].

Regarding claim 9, Biber teaches a method for operating a magnetic resonance tomography unit with a control unit for controlling an image acquisition and an interface in signal- carrying connection with a disturbance source, the method comprising:
	 receiving a signal by the control unit from the disturbance source via the interface, wherein the signal has an item of information regarding an operational state of the disturbance source [¶0118-0120, ¶0129-0131. See also rest of reference.], 
	adjusting a frequency of a magnetic resonance signal of the image acquisition by adapting a gradient field for a predetermined slice dependent upon the item of information to reduce a disturbance in the image acquisition  [¶0129 and ¶0228, wherein the acquisition of slices is changed. The slice acquisition is differentiated by “a gradient magnetic field in the z-axis”. Therefore, to change the slice acquisition, a gradient magnetic field is changed. Therefore, the frequency of the image acquisition is changed by shifting the z-gradients in different temporal positions for specific predetermined slices. Further, ¶0110-0115 teach that the strength of the gradients can be changed to determine the excitation pulse. See also ¶0118-0120 and rest of reference.]; and 
	carrying out the image acquisition by the control unit with the magnetic resonance tomography unit [¶0118-0120; ¶0129-0131; ¶0228. See also rest of reference.].

Regarding claim 10, Biber further teaches further comprising: 
	synchronizing the control unit with the disturbance source by a signal via the interface [¶0118-0120, the MRI is synchronized/time coordinated with the other MRI device that can cause disturbance/interference. See also rest of reference.]; and 
	acquiring the disturbance by the disturbance source by the magnetic resonance tomography unit [¶0118-0120, the disturbance is “imminent image acquisition” from one of the MRI apparatuses. See also rest of reference.].

Regarding claim 11, Biber further teaches wherein the control unit is configured to provide a command to the disturbance source via the interface that changes an emission property of the disturbance source  [¶0129, wherein the frequency of the pulse sequence is changed. Each MRI apparatus is considered a disturbance source for the other MRI apparatus. See also ¶0118-0120, ¶0131, and rest of reference.].

Regarding claim 12, Biber further teaches further comprising: 
	synchronizing the control unit with the disturbance source via the interface [¶0118-0120, the MRI is synchronized/time coordinated with the other MRI device that can cause disturbance/interference. See also rest of reference.]; and 
	acquiring the disturbance by the disturbance source by the magnetic resonance tomography unit [¶0131, wherein a receiver is used as the interface. See also rest of reference.].

Regarding claim 16, Biber further teaches wherein the disturbance source is an input and/or output device in communication with the magnetic4 resonance tomography unit for operation of the magnetic resonance tomography unit and/or image reproduction of an image acquired by the magnetic resonance tomography unit [¶0129, wherein the frequency of the pulse sequence is changed. Each MRI apparatus is considered a disturbance source for the other MRI apparatus and each MRI apparatus is considered an input and/or output device in communication with the magnetic resonance tomography unit for operation of the magnetic resonance tomography unit because the MRI apparatuses are in communication and synchronized. See also ¶0118-0120, ¶0131, and rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Biber, in view of Rey (US 2015/0094561).

Regarding claim 15, Biber teaches the limitations of claim 1, which this claim depends from.
	Biber further teaches wherein the disturbance source is a facility [¶0129, wherein the frequency of the pulse sequence is changed. Each MRI apparatus is considered a disturbance source for the other MRI apparatus and is considered an input and/or output device. See also ¶0118-0120, ¶0131, and rest of reference.].
	However, Biber is silent in teaching wherein the disturbance source is a facility within the magnetic resonance tomography unit.
	Rey, which is also in the field of MRI, teaches wherein the disturbance source is a facility within the magnetic resonance tomography unit [¶0004, wherein it is known that the EKG will produce interference and will be affected by interference with the MRI. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Rey because both Biber and Rey are in the art of reducing interference in MRI applications. Further, Rey teaches that it is known that EKGs include conductive wires [Rey - ¶0004. See also rest of reference.]. It is known that conductive wires produce interference that can affect MRI. Biber teaches that it is a goal to reduce interference from interference objects and according to Rey, a EKG is an interference object.

Regarding claim 17, Biber teaches the limitations of claim 1, which this claim depends from.
	Biber is silent in teaching wherein the disturbance source is medical monitoring device for monitoring a patient being examined by the magnetic resonance tomography unit.
	Rey, which is also in the field of MRI, teaches wherein the disturbance source is medical monitoring device for monitoring a patient being examined by the magnetic resonance tomography unit [¶0004, wherein it is known that the EKG will produce interference and will be affected by interference with the MRI. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Rey because both Biber and Rey are in the art of reducing interference in MRI applications. Further, Rey teaches that it is known that EKGs include conductive wires [Rey - ¶0004. See also rest of reference.]. It is known that conductive wires produce interference that can affect MRI. Biber teaches that it is a goal to reduce interference from interference objects and according to Rey, a EKG is an interference object.

Regarding claim 18, Biber teaches the limitations of claim 1, which this claim depends from.
	Biber is silent in teaching wherein the disturbance source is a piece of equipment for communicating with a patient being examined by the magnetic resonance tomography unit.
	Rey, which is also in the field of MRI, teaches wherein the disturbance source is a piece of equipment for communicating with a patient being examined by the magnetic resonance tomography unit [¶0004, wherein it is known that the EKG will produce interference and will be affected by interference with the MRI. EKG communicate with patient to acquire the patient’s heart beat information. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Rey because both Biber and Rey are in the art of reducing interference in MRI applications. Further, Rey teaches that it is known that EKGs include conductive wires [Rey - ¶0004. See also rest of reference.]. It is known that conductive wires produce interference that can affect MRI. Biber teaches that it is a goal to reduce interference from interference objects and according to Rey, a EKG is an interference object. 

Claims 18 can also are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Biber, in view of Rapoport (US 2015/0212173).

Regarding claim 18, Biber teaches the limitations of claim 1, which this claim depends from.
	Biber is silent in teaching wherein the disturbance source is a piece of equipment for communicating with a patient being examined by the magnetic resonance tomography unit.
	Rapoport, which is also in the field of MRI, teaches wherein the disturbance source is a piece of equipment for communicating with a patient being examined by the magnetic resonance tomography unit [¶0152, wherein TVs or phones can cause interference. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Rapoport because Biber and Rapoport are in the field of reducing interference in MRI applications and because Rapoport teaches that it is known in the art that interference can affect and be affected on two levels: RF interference and magnetic field. It can cause RF interference to nearby electronic devices and be affected by them as well. The magnetism of the MRI can be affected by nearby ferromagnetic objects as well as its magnetic field may affect them [Rapoport - ¶0151-0152]. Therefore, it is obvious that communication devices can cause interference in the MRI and that this interference needs to be accounted and corrected for, wherein correcting for interference is a goal of Biber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Questions and Answers in MRI “Slice Selection” article that discloses how strength of gradients relate to selecting a slice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                              	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896